            Case 3:20-cv-00453-BAJ-RLB        Document 6      04/16/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA


 KYLE DAVID JOEKEL                                                        CIVIL ACTION

 VERSUS

 DARRELL VANNOY, ET AL.                                         NO. 20-00453-BAJ-RLB

                                  RULING AND ORDER

         Before the Court the Magistrate Judge's Report and Recommendation

(Doc. 4), recommending that Plaintiffs claims be dismissed, without prejudice, for

failure of the Plaintiff to serve Defendants as required by Federal Rule of Civil

Procedure ("Rule") 4(m). The Recommendation is Opposed. (Doc. 5).

         Plaintiff filed his Complaint on or about July 13, 2020. (Doc. 1). Plaintiff, who

1s proceeding pro se, attempted to effectuate service by mail on 01· about

October 13, 2020. (Doc. 2). On December 4, 2020, the Court informed Plaintiff that

his prior attempt to serve Defendants by mail did not comport with the Federal Rules

of Civil Procedure, and ordered Plaintiff to show cause, in writing, why his claims

should not be dismissed for failure to serve Defendants within the time allowed by

Rule 4. (Doc. 3). In the Report and Recommendation, the Magistrate Judge found that

"Plaintiff failed to respond to the Court's show cause order or taken any other action

to accomplish service," and recommended his claims should be dismissed. (Doc. 4,

p. 2).

         Plaintiff a1·gues in his objection that he did, in fact, respond to the Court's show

cause order and requested service by the United States Marshals Service. (Doc. 5).

                                              1
USM-Certified
             Case 3:20-cv-00453-BAJ-RLB    Document 6      04/16/21 Page 2 of 2




Plaintiff has attached as Exhibit A to his opposition, a memorandum entitled

"Response to Dec. 4th, 2020 Order to Show Cause," which is dated December 7, 2020,

and appears to have been scanned by officials at the Louisiana State Penitentiary on

December 8, 2020. (Doc. 5-1). In the response, Plaintiff explicitly asks for an extension

of time to effectuate service, due to his confusion about the legal process, and also

asks the Court to order the United States Marshals Service to serve the Defendants.

(Id.)

        Given that the record reveals that the Plaintiff has responded to the Court's

order to show cause,

        IT     IS   ORDERED     that    the       Magistrate   Judge's   Report     and

Recommendation (Doc. 4) is now rendered MOOT.

        IS IT FURTHER ORDERED that the United States Marshals Service shall

serve Plaintiffs Complaint (Doc. 1) upon Warden Darrell Vannoy, Warden Tim

Delaney, Warden Joseph La Martinare, and Secretary James LeBlanc.


                               Baton Rouge, Louisiana, this I ~ day of April, 2021



                                                  ~O,
                                          JUDGE BRIA~A. JA,CKSON
                                          UNITED STATES-fi(STRICT COURT
                                          MIDDLE DISTRICT OF LOUISIANA




                                              2
